DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
In the language, “deleting, from the the first memory...”, “the the” is obviously an error.  Examiner has interpreted and suggested amended to delete the second “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. An information processing system comprising:
an analysis device and a control device (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea),

a first memory (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), and
at least one first processor coupled to the first memory (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea),
the first processor performing first operations, the first operations including
executing analysis, based on an analysis rule with respect to data to be input as an object of analysis, outputting an analysis result (abstract; mathematical concepts; calculations), and
managing the analysis rule (abstract; mathematical concepts; mathematical calculations; or mental processes; observation, evaluation, judgment), the first memory
storing the analysis rule (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
storing analysis state information indicating a state of the analysis to be generated or referred to by the first processor (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
the control device including
a second memory (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), and
(does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea),
the second processor performing second operations, the second operations including 
monitoring a usage status of the first memory storing the analysis state information (abstract; mathematical concepts; mathematical calculations, or mental processes; observation, evaluation, judgment, or opinion),
acquiring (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) and managing an evaluation result with respect to the analysis result (abstract; mathematical concepts; mathematical calculations, or mental processes; observation, evaluation, judgment, or opinion), and controlling the analysis rule via the analysis device, based on a usage status of the first memory storing the analysis state information and the evaluation result (mental processes; observation, evaluation, judgment, or opinion),
the second memory
storing the evaluation result (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. The information processing system according to claim 1, wherein
the first operations further comprises
executing analysis based on the analysis rule for each of the analysis rule (abstract; mathematical concepts; mathematical calculations),
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
the second operations further comprises
controlling the analysis device as to whether analysis based on an analysis rule is executed (abstract; mental processes; observation, evaluation, judgment, or opinion) by controlling the analysis rule selected based on the evaluation result, when the usage status of the first memory storing the analysis state information satisfies a predetermined condition (abstract; mental processes; evaluation, judgment, or opinion).

3. The information processing system according to claim 2, wherein
the second operations further comprises
acquiring an amount of available resources, as the usage status of the first memory storing the analysis state information (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and
controlling the analysis device to stop execution of analysis based on the analysis rule by controlling the analysis rule selected based on lowness of the evaluation result, when the amount of available resources satisfies a predetermined depletion condition (abstract; mental processes; observation, evaluation, judgment, or opinion).

4. The information processing system according to claim 3, wherein
the second operations further comprises
deleting, from the (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, specified at a high level of generality).

the second operations further comprises
controlling the analysis device to start execution of analysis based on an analysis rule by controlling the analysis rule selected based on highness of the evaluation result from among analysis rules of the analysis of which execution is stopped, when the amount of available resources satisfies a predetermined surplus condition (abstract; mental processes; observation, evaluation, judgment, or opinion).

6. The information processing system according to claim 1, further comprising
another analysis device including
a third memory (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), and
at least one third processor coupled to the third memory (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea),
the third processor performing third operations (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), the third operations including
at least executing analysis, based on an analysis rule with respect to data to be input as an object of analysis (abstract; mathematical concepts; mathematical calculations), outputting an analysis result (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and managing the analysis rule (abstract; mental processes; observation, evaluation, judgment, or opinion),
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely uses a computer as a tool to perform an abstract idea).

7. The information processing system according to claim 6, wherein
the second operations further comprises
controlling the analysis rule stored in the another analysis device via the another analysis device, in such a way that the another analysis device executes analysis based on the analysis rule, when controlling the analysis device not to execute analysis based on the analysis rule (abstract; mental processes; observation, evaluation, judgment, or opinion).

Regarding claim 10, see the foregoing rejection of claim 1.  Claim 10 is essentially the method version of system claim 1, reciting substantially equivalent limitations.

Regarding claim 11, see the foregoing rejection of claim 1 or 10, for all limitations except those discussed below.  Claim 11 is essentially the computer-readable medium version of system claim 1 and method claim 10, reciting substantially equivalent limitations, otherwise.
11. A non-transitory computer-readable storage medium (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) storing a program, the program causing a computer device (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) to perform a method to an analysis device,
... .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-4, 6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondaeev et al. (2008/0201772), in view of Milford (7,155,514).
Regarding claim 1, Mondaeev et al. disclose an information processing system comprising:
an analysis device (52, or, alternatively, the combination of items 52 and 90; see figures 1-2; and paragraphs 32, 42, 44, and 68) and a control device (the combination of items 56 and 90, or, alternatively, just item 56; see figures 1-2; and paragraphs 32, 44, and 68),
the analysis device including
a first memory (analyzed data storage in item 82 or 90; see paragraph 44; or, alternatively, the memory for storing rules discussed in paragraph 53 (note that paragraphs 49 and 51 make clear that DPI engine 160 is a subcomponent of DPI module 84, which is the same as that of figures 2-3, except for the handling of sub-flows 114 and 116)), and
at least one first processor (84 or 160; see figures 2 and 5; and paragraphs 42, 44, 49, 51, and 53) coupled to the first memory,

executing analysis (“detailed analysis”; see paragraph 44), based on an analysis rule (“rule”; see paragraph 45) with respect to data to be input as an object of analysis (the data of any of items 75, 77, 82, or 112; see figures 2-5; and paragraphs 36, 39, 42, and 46), outputting an analysis result (the data of item 90; see paragraph 44; and figures 2-5), and
managing the analysis rule, the first memory
storing the analysis rule (see paragraph 53, under the interpretation that the claimed “first memory” is matched with the memory of paragraph 53), or
storing analysis state information (the data held in the memory of 82 or 90, under the interpretation that the claimed “first memory” is matched with either of these; see paragraph 44) indicating a state of the analysis to be generated or referred to by the first processor; and
the control device including
a second memory (nonvolatile memory; see paragraph 32), and
at least one second processor (CPU 92; see paragraph 44; and figures 2 and 4-5) coupled to the second memory,
the second processor performing second operations, the second operations including 
... ,
acquiring and managing an evaluation result (number of false alarms; see paragraph 79) with respect to the analysis result, and 
controlling the analysis rule via the analysis device, based on ... the evaluation result (see paragraph 79),
... .


the first memory both storing the analysis rule, and storing analysis state information ... ; nor
the second processor performing second operations including monitoring a usage status of the first memory storing the analysis state information; nor
the controlling the analysis rule via the analysis device being based on a usage status of the first memory storing the analysis state information as well as the evaluation result; nor
the second memory storing the evaluation result.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mondaeev et al. such that the first memory both stored the analysis rule, and stored analysis state information, because it has been held that use of a one piece construction instead of plural pieces is merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Examiner takes official notice that it is well-known and common knowledge for a computer having produced data to store it in an associated memory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mondaeev et al. such that the second memory stored the evaluation result, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Milford discloses monitoring a usage status of a memory storing the analysis state information (monitoring resource usage (see column 8, lines 23-44) and elsewhere identifying memory usage amount as an important resource usage amount (see column 1, lines 56-67)), and 
(varying an acceptable threshold for number of false alarms responsive to resource availability; see column 8, lines 23-44).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mondaeev et al. such that the second operations included monitoring a usage status of the first memory storing the analysis state information, and the controlling the analysis rule via the analysis device were based on a usage status of the first memory storing the analysis state information as well as the evaluation result, in order to balance resource usage with satisfactory alert generation, as suggested by Milford (see column 8, lines 40-44).

Regarding claim 2, this combination of references further teaches the information processing system according to claim 1, wherein
the first operations further comprises
executing analysis based on the analysis rule for each of the analysis rule (see Mondaeev et al., paragraphs 44 and 46),
the second memory further stores the evaluation result for each of the analysis rule (see paragraph 79 of Mondaeev et al., and the modification to meet the limitations in the last two lines of claim 1), and
the second operations further comprises
controlling the analysis device as to whether analysis based on an analysis rule is executed by controlling the analysis rule selected based on the evaluation result, when the usage status of the first memory storing the analysis state information satisfies a predetermined condition (see paragraph 79 of Mondaeev).

Regarding claim 3, this combination of references further teaches the information processing system according to claim 2, wherein

acquiring an amount of available resources, as the usage status of the first memory storing the analysis state information (see the modifications made in view of Milford in the foregoing rejection of claim 1), and
controlling the analysis device to stop execution of analysis based on the analysis rule by controlling the analysis rule (see the modifications made in view of Milford in the foregoing rejection of claim 1) selected based on lowness of the evaluation result (number of false alarms; see paragraph 79), when the amount of available resources satisfies a predetermined depletion condition (low-memory condition; see Milford, column 1, lines 56-67; and column 8, lines 23-44).

Regarding claim 4, this combination of references does not teach the second operations further comprising deleting, from the 
Examiner takes official notice that it is well-known and common knowledge to delete data that will no longer be needed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the second operations further comprised deleting, from the KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 6, this combination of references does not teach the information processing system according to claim 1, further comprising
another analysis device including
a third memory, and

the third processor performing third operations, the third operations including
at least executing analysis, based on an analysis rule with respect to data to be input as an object of analysis, outputting an analysis result, and managing the analysis rule,
the third memory storing the analysis rule.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include another analysis device including a third memory, and at least one third processor coupled to the third memory, the third processor performing third operations, the third operations including at least executing analysis, based on an analysis rule with respect to data to be input as an object of analysis, outputting an analysis result, and managing the analysis rule, the third memory storing the analysis rule, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Regarding claim 10, see the foregoing rejection of claim 1.  Claim 10 is essentially the method version of system claim 1, reciting substantially equivalent limitations.

Regarding claim 11, see the foregoing rejection of claim 1 or 10, for all limitations except those discussed below.  Claim 11 is essentially the computer-readable medium version of system claim 1 and method claim 10, reciting substantially equivalent limitations, otherwise.
Mondaeev et al. disclose a non-transitory computer-readable storage medium (nonvolatile memory; see paragraph 32) storing a program, the program causing a computer device (92; see paragraph 44) to perform a method to an analysis device,
... .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852